This cause came on for further consideration upon the filing of a motion for reconsideration filed by American Family Prepaid Legal Corporation, Heritage Marketing and Insurance Services and Jeffery Norman, a motion for reconsideration filed by J. Norman, and a notice filed by American Family, Heritage Marketing Services, and Jeffrey Norman. Upon consideration thereof, the motions for reconsideration are denied.
Additionally, upon consideration of the notice filed by American Family, Heritage Marketing Services, and Jeffrey Norman regarding production of customer lists, the order issued in this matter on October 14, 2009, remains in effect. The respondents are required to submit the client lists and the daily penalty for failure to submit the lists, which began to accrue on the eighth day after the court’s order was issued, will continue to accrue until such time as the respondents comply with the order.